PER CURIAM.
Arkansas inmate John Caldwell appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 *678action. Viewing the summary judgment record in a light most favorable to Mr. Caldwell, and drawing all reasonable inferences from it in his favor, see Murchison v. Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015), we find no basis for overturning the district court’s determination that there were no jury issues on his Eighth Amendment claims, see Allard v. Baldwin, 779 F.3d 768, 771-72 (8th Cir.) (discussing requirements to prevail on Eighth Amendment claim), cert. denied, — U.S. —, 136 S.Ct. 211, 193 L.Ed.2d 162 (2015). The judgment of the district court is affirmed. See 8th Cir. R. 47B.

. The Honorable Brian S. Miller, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Beth Deere, United States Magistrate Judge for the Eastern District of Arkansas.